Title: To Thomas Jefferson from John Hollins, 25 June 1808
From: Hollins, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Baltimore 25th June 1808
                  
                  Yours of the 23d with a remittance in full came to hand yesterday, & woud then have been answered, but I was anxious to satisfy your enquiry, respectg the remittance you wish to make to Leghorn, at present however I am unable to do it, but probably may in the course of a few days
                   Yrs. very truly
                  
                     Jno Hollins 
                     
                  
                  
                     Upon reflection it is probable the Secretary of the navy, can place the money at Leghorn
                  
               